Title: Robert Morris to the American Commissioners, 28 March 1777
From: Morris, Robert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Philada. March 28. 1777.
I wrote you a few lines the 7th Inst. by Monsr. Coleaux and sent you the News papers to that time; by this Conveyance I send another packet of them under Cover to Mr. Delap at Bordeaux. There are only two Members of the Committee of Correspondance here at present, the rest being absent on leave.
Genl. Howe’s army in the Jerseys still remains inactive, and greatly distressed for want of Forage and Fresh provisions which they cannot obtain in any tollerable plenty as our Army are posted all round them, have removed most of the Hay, Corn and Provisions that was near Brunswick and never suffer a Foraging party of the Enemy to stir out but they attack them and altho’ they come out strong enough to drive our People from their Posts very frequently, yet it has always happened the reverse, for they are constantly driven back into Brunswick with considerable loss of Men Horses, Waggons &c. Their Situation is disagreable and for that and other reasons I cannot think they will be Content with it much longer, especially as desertion is become frequent amongst their best British Troops, the Grenadiers, more or less of them, come over to us every Week. You being at so great a distance may probably think we ought to have destroyed Mr. Howe’s Army by this time, and we undoubtedly shou’d had we an Army to do it. But when it is considered that Genl. Washington has drove them from their Cantonements on Delaware to Brunswick and confined them there the whole winter, during which he has killed and taken between 3 and 4000 of their Men, 4 to 500 Horses, a Number of Waggons and considerable quantities of Stores, Cloathing &c., kept them pent up in a place where they are Ill supplyed with provisions and other Necessarys which has produced desertion, discontent and sickness, it will astonish all mankind to learn that he had not during that whole time one half their Numbers in the Field, and the greatest part of the Troops he had, consisted of raw Militia that never saw a Gun fired in anger untill opposed to this very formidable army. It is now evident to all America that if in the beginning of this Contest we had enlisted our army for a Number of Years or during the War, Genl. Howe cou’d not have wintered here unless as a Prisoner, but alas our Army were disbanded by the nature of their enlistments when they cou’d have been most usefull and the militia are too much their own masters to expect from them a steady adherence to the extream Fatigues of a long and hard Winters Campaign. They turn out for a month or six weeks shew great Bravery whilst they stay, but curiosity once being gratifyed and some feat performed to make a good story at home, they become impatient to return to their Familys and neither perswasion nor principle can detain them. For this reason Gen. Washingtons army since Novr. last has consisted every month of fresh raw hands, a constant shifting Scene of comers and goers, you might suppose him 10 to 15 or 20 thousand strong by the Commisarys and Quarter Masters returns but never 5000 by the Adjutant Generals for he never had so many at any one time with him. These constant movements of Militia and the large Bountys and high wages given them has hurt the recruiting service exceedingly for those that would have enlisted, by turning out as militia for a short time have got more money than their pay and Bounty as soldiers wou’d amount to and they are more their own Masters. In short the Systems adopted by Congress respecting the Army were formed without experience and have not been equal to what was expected from them. They are now and for sometime have been Correcting their errors, so that I hope to see a formidable army under wise and wholesome regulations in a very short time as the General is now drawing all the new recruits together and as his hands are strengthened with sufficient powers I have no doubt he will do business with them this summer if the Numbers raised are sufficient to Face the Enemy and this I am inclined to believe will be the case. The Garrison at Ticonderago will be strong enough to dispute the passage there with Mr. Carleton and if you do but effect an European War to employ the British Navy, this Country will become Free and independant in a shorter time than cou’d have been expected. I fancy Genl. and Ld. Howe have it in View to attack this City. They may possibly get possession and if they do it will probably bring on their ruin, for they will there raise a Nest of Hornets that they dont expect and are taught to believe very differently. I am most truely Gentlemen Your Obedient humble servant.
Robt Morris
